State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 6, 2016                   520854
________________________________

In the Matter of the Claim of
   DOROTA VON MAACK,
                    Appellant,
      v

WYCKOFF HEIGHTS MEDICAL CENTER
   et al.,                                  MEMORANDUM AND ORDER
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   September 13, 2016

Before:   McCarthy, J.P., Garry, Devine, Clark and Mulvey, JJ.

                             __________


     Dorota Von Maack, Ridgewood, appellant pro se.

      William O'Brien, State Insurance Fund, New York City
(Charlotte Flynn of counsel), for Wyckoff Heights Medical Center
and another, respondents.

                             __________


Devine, J.

      Appeal from a decision of the Workers' Compensation Board,
filed July 3, 2014, which denied claimant's application for
reconsideration and/or full Board review.

      Claimant worked for the employer as a pharmacist and, as
part of her duties, was involved in compounding chemotherapy
drugs for the treatment of patients. She developed a persistent
cough and breathing problems, allegedly due to her work
environment, and filed a claim for workers' compensation
                              -2-                520854

benefits. The employer and its workers' compensation carrier
controverted the claim. Following a number of hearings, a
Workers' Compensation Law Judge concluded that claimant did not
sustain a causally-related injury and disallowed her claim. A
panel of the Workers' Compensation Board upheld the Workers'
Compensation Law Judge's decision. Claimant unsuccessfully
applied for reconsideration and/or full Board review, and she now
appeals from the rejection of that application.

      Inasmuch as claimant has only appealed from the decision
denying her application for reconsideration and/or full Board
review, the merits of the Board's underlying decision disallowing
the claim are not properly before us (see Matter of Sheng v Time
Warner Cable, Inc., 131 AD3d 1283, 1284 [2015], lv dismissed 26
NY3d 1060 [2015]; Matter of Ali v Liberty Lines Tr., 131 AD3d
1288, 1289 [2015]). Our inquiry is therefore limited to whether
the Board's denial of claimant's application was "arbitrary and
capricious or otherwise constituted an abuse of discretion"
(Matter of Onuoha v BJs Club 165, 139 AD3d 1274, 1275 [2016]; see
Matter of Sheng v Time Warner Cable, Inc., 131 AD3d at 1284).

      The record reveals that claimant failed to "show that newly
discovered evidence exists, that there has been a material change
in condition, or that the Board improperly failed to consider the
issues raised in the application for review in making its initial
determination" (Matter of D'Errico v New York City Dept. of
Corrections, 65 AD3d 795, 796 [2009], appeal dismissed 13 NY3d
899 [2009]; accord Matter of Ali v Liberty Lines Tr., 131 AD3d at
1289). Hence, we cannot say that the Board behaved in an
arbitrary or capricious manner or abused its discretion in
denying claimant's application for reconsideration and/or full
Board review.

     McCarthy, J.P., Garry, Clark and Mulvey, JJ., concur.
                        -3-                  520854

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court